COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Rover Pipeline LLC, Relator

Appellate case number:      01-18-00117-CV

Trial court case number:    2017-56739

Trial court:                189th District Court of Harris County

      On February 15, 2018, relator, Rover Pipeline LLC, filed a petition for writ of
mandamus seeking to vacate the respondent trial judge’s December 18, 2017 “Order on
Defendant’s Motion to Dismiss” and the February 2, 2018 “Order Denying Motion to
Reconsider,” and to compel respondent to sign an order denying real party in interest
Chapman Corporation’s motion to dismiss. Relator has included an appendix and two
volumes of records with its petition. See TEX. R. APP. P. 52.3(k), 52.7(a).


       The Court requests a response to the petition for writ of mandamus by any real
party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Laura V. Higley
                    Acting individually     Acting for the Court
Date: February 22, 2018